[David] Hooper, one of the defendants, executed a bond to the complainant [Mark C.j Felch, conditioned for the conveyance to the complainant of certain land in Somerville, upon the payment by the obligee of a certain sum, of which $150 was paid upon the delivery of the bond. Felch soon after, under verbal authority from Hooper, entered upon the land and erected a dwelling-house and made other improvements. Hooper after-wards refused to convey. . The supreme court of Massachusetts decided that the land was charged with an implied trust hi plaintiff’s favor. 119 Mass. 52. The circuit court decided that, upon the facts in the case, the plaintiff was clearly entitled to a conveyance upon paying the amount due according to the conditions of the bond, and ordered a conveyance accordingly.